DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Specifically, the specification on page 6-7 and 22 wherein “Programs that realize functions of the dialogue apparatus 10 and information such as tables can be stored in a memory device such as the storage device 14, a nonvolatile semiconductor memory, a hard disk drive, and a solid state drive (SSD), or in a computer readable non-transitory data memory medium such as an IC card, an SD card, and a DVD” given the broadest reasonable interpretation does not exclude a signal.  Thus, the claims are not eligible subject matter. It is recommended to amend and narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non- transitory" to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reavley et al (US Patent 10453117 B1).
Regarding claim 1, Reavley discloses a dialogue method in which a computer executes a dialogue, the computer including a processor and a memory (Fig. 1 CPU 11, MEMORY 12), the dialogue method comprising: 
a text input step in which the computer receives text (col 4 lines 23-49 a system may receive (130) audio data corresponding to a query. The system may then perform (132) ASR on the audio data to determine query text); 
a task execution step in which the computer causes the text to be separately executed by a plurality of types of tasks (col 4 lines 23-49 The system may then send (140) the query text to the NLU domains for each of the identified supplemental applications. Each of domain for a supplemental application may then perform NLU processing to obtain N-best lists (one for each identified supplemental domain)); 
an execution result obtaining step in which the computer separately obtains execution results from the plurality of types of tasks (col 4 lines 23-49 The system may then send (140) the query text to the NLU domains for each of the identified supplemental applications. Each of domain for a supplemental application may then perform NLU processing to obtain N-best lists (one for each identified supplemental domain));
a task selection step in which the computer selects one of the obtained execution results (col 4 lines 23-49 Each of domain for a supplemental application may then perform NLU processing to obtain N-best lists (one for each identified supplemental domain). The system may then merge and rank (142) the N-best lists resulting from the NLU processing of the built-in domains and domains for the supplemental applications. The system may then send (144) the top ranked result to a command processor 290, which, for a result associated with a supplemental application, may be a supplemental application command processor 290-X, which may be located separately from system 100); and 
a response output step in which the computer outputs the selected execution result as an answer to the text (col 4 lines 23-49 The system may then send (144) the top ranked result to a command processor 290, which, for a result associated with a supplemental application, may be a supplemental application command processor 290-X, which may be located separately from system 100).

Regarding claim 2, Reavley discloses the dialogue method according to claim 1, wherein in the execution result obtaining step, responses to the text and certainty factors of the responses to the text are obtained (col 4 lines 23-49 Each of domain for a supplemental application may then perform NLU processing to obtain N-best lists (one for each identified supplemental domain)), and in the task selection step, a response having a maximum certainty factor is selected from the responses (col 4 lines 23-49 The system may then merge and rank (142) the N-best lists resulting from the NLU processing of the built-in domains and domains for the supplemental applications. The system may then send (144) the top ranked result to a command processor 290, which, for a result associated with a supplemental application, may be a supplemental application command processor 290-X, which may be located separately from system 100). 

Regarding claim 7, Reavley discloses the dialogue method according to claim 1, further comprising: 
an input sentence generation step of generating a plurality of input sentences obtained by obtaining nouns from past dialogue data and assigning the nouns in an instruction phrase when the (col 9 lines 57-67 to col 10 lines 1-8 Depending on the complexity of the NER 262, it may also label each slot with a type of varying levels of specificity (such as noun, place, city, artist name, song name, or the like). Each grammar model 276 includes the names of entities (i.e., nouns) commonly found in speech about the particular domain (i.e., generic terms), whereas the lexical information 286 from the gazetteer 284 is personalized to the user(s) and/or the device. For instance, a grammar model associated with the shopping domain may include a database of words commonly used when people discuss shopping), wherein 
in the task execution step, the plurality of input sentences are executed in the tasks (col 4 lines 23-49 The system may then send (140) the query text to the NLU domains for each of the identified supplemental applications. Each of domain for a supplemental application may then perform NLU processing to obtain N-best lists (one for each identified supplemental domain)). 

Regarding claims 8-9 and 14 (drawn to a system):               
The proposed rejection of Reavley, explained in the rejection of method claims 1-2 and 7, anticipates the steps of the system of claims 8-9 and 14 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 1-2 and 7 are equally applicable to claims 8-9 and 14. See further col 26 lines 29-44.

Regarding claim 15 (drawn to a CRM):                  
The proposed rejection of Reavley, explained in the rejection of method claim 1 anticipates the steps of the computer readable medium of claim 8 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 15. See further col 26 lines 29-44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reavley as applied to claim 2 and 9 above, and further in view of Yagnik et al (US Patent 8898148 B1).
Regarding claim 3, Reavley discloses the dialogue method according to claim 2, but fails to teach wherein in the task selection step, the certainty factors obtained from the plurality of types of tasks are normalized, and a response having a maximum normalized certainty factor is selected. 
Yagnik teaches wherein in the task selection step, the certainty factors obtained from the plurality of types of tasks are normalized, and a response having a maximum normalized certainty factor is selected (col 12 lines 46-67 a correlation factor between the particular physical environment data and actions by prior users may have been determined, and the score for a particular result may be multiplied by the correlation factor (which may be normalized to a value around 1.0 or a range from 0.0 to 1.0); provide the ranked results (e.g. top ranked result would be selected on top). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein in the task selection step, the certainty factors obtained from the plurality of types of tasks are normalized, and a response having a maximum normalized certainty factor is selected from Yagnik into the method as disclosed by Reavley. The motivation for doing this is to user experience by providing improved search results.


Yagnik teaches wherein in the task selection step, preset weightings for the tasks are obtained to select a response having a maximum value obtained by multiplying the certainty factors obtained from the plurality of types of tasks by the weightings (col 12 lines 46-67 a correlation factor between the particular physical environment data and actions by prior users may have been determined, and the score for a particular result may be multiplied by the correlation factor (which may be normalized to a value around 1.0 or a range from 0.0 to 1.0); provide the ranked results (e.g. top ranked result would be selected on top). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein in the task selection step, preset weightings for the tasks are obtained to select a response having a maximum value obtained by multiplying the certainty factors obtained from the plurality of types of tasks by the weightings from Yagnik into the method as disclosed by Reavley. The motivation for doing this is to user experience by providing improved search results.

Regarding claim 5, Reavley discloses the dialogue method according to claim 2, but fails to teach wherein in the task selection step, preset transition probabilities among the tasks are obtained to select a response having a maximum value obtained by multiplying the certainty factors obtained from the plurality of types of tasks by the transition probabilities among the tasks. 
Yagnik teaches wherein in the task selection step, preset transition probabilities among the tasks are obtained to select a response having a maximum value obtained by multiplying the certainty  (col 12 lines 46-67 a correlation factor between the particular physical environment data and actions by prior users may have been determined, and the score for a particular result may be multiplied by the correlation factor (which may be normalized to a value around 1.0 or a range from 0.0 to 1.0); provide the ranked results (e.g. top ranked result would be selected on top). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein in the task selection step, preset transition probabilities among the tasks are obtained to select a response having a maximum value obtained by multiplying the certainty factors obtained from the plurality of types of tasks by the transition probabilities among the tasks from Yagnik into the method as disclosed by Reavley. The motivation for doing this is to user experience by providing improved search results.

Regarding claims 10-12 (drawn to a system):               
The proposed combination of Reavley and Yagnik, explained in the rejection of method claims 3-5, renders obvious the steps of the method of claims 10-12because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 3-5 are equally applicable to claims 10-12. See further Reavley col 26 lines 29-44.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEVIN KY/Primary Examiner, Art Unit 2669